United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1424
Issued: October 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 15, 2017 appellant filed a timely appeal from a February 2, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 11 percent permanent impairment of the
right upper extremity, for which he previously received a schedule award.
On appeal appellant contends that the medical opinion of OWCP’s district medical
adviser (DMA) lacks probative value and cannot carry the weight of the medical evidence.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 29, 2015 appellant, then a 40-year-old internal revenue agent, filed an
occupational disease claim (Form CA-2) alleging that on October 3, 2014 he first became aware
of his right rotator cuff injury and first realized that his condition was caused by his federal
employment. He claimed that, while he was assembling documents for review and closure by a
group manager, he felt a very sharp pain go through his right shoulder while using a holepuncher to perforate case file documents.
OWCP accepted the claim for sprain of the right shoulder and upper arm,
acromioclavicular (AC) and disorder of the bursae and tendons in the right shoulder region,
unspecified, complete right rotator cuff rupture, and right brachial neuritis or radiculitis, not
otherwise specified. It authorized right shoulder arthroscopy with subacromial decompression
and distal clavicle resection performed on July 7, 2015 by Dr. Steven H. Bernstein, an attending
Board-certified orthopedic surgeon. OWCP paid wage-loss compensation benefits.
Appellant returned to limited-duty work six hours a day, five days a week, with
restrictions on October 3, 2015.
He returned to full-time work with restrictions on
June 18, 2016.
On June 28, 2016 appellant filed a claim for a schedule award (Form CA-7). He
submitted a June 17, 2016 letter from Dr. Bernstein in which he noted a history of appellant’s
medical treatment. On physical examination, Dr. Bernstein utilized diagnosis-based (DBI)
method to determine the degree of permanent impairment. He advised that, in accordance with
Table 15-5, page 402 of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides),2 appellant’s rotator cuff contusion with
impingement and residual loss, but functional, equated to five percent upper extremity
impairment. Dr. Bernstein further advised that an AC joint injury/disease equated to eight
percent upper extremity impairment. Using the Combined Values Chart on page 604, he
calculated a 13 percent impairment of the upper extremity and an 8 percent whole person
impairment. Dr. Bernstein awarded an additional four percent impairment each for pain,
weakness, and loss of endurance and function. He found no additional impairment for atrophy.
Dr. Bernstein concluded that appellant had 29 percent total upper extremity permanent
impairment and 24 percent whole body impairment. He advised that appellant could return to his
internal revenue field agent position with restrictions.
On July 21, 2016 an OWCP DMA reviewed the medical record, including
Dr. Bernstein’s report. He noted appellant’s diagnoses of impingement syndrome and AC
disease. The DMA used the range of motion (ROM) method as opposed to a DBI methodology,
which required normal ROM. He referenced Dr. Bernstein’s ROM measurements and applied
Table 15-34, page 475 of the sixth edition of the A.M.A., Guides. The DMA found 3 percent
impairment each for flexion and abduction, no impairment for external rotation, and 4 percent
impairment for internal rotation, totaling 10 percent impairment. He assigned a grade modifier 1
for ROM under Table 15-35, page 477. The DMA found a grade modifier 1 for decreased total
2

A.M.A., Guides (6th ed. 2009).

2

ROM according to Table 15-36, page 477. He assigned a grade modifier 2 for functional history
for pain with normal activity based on Table 15-7, page 406. The DMA then calculated a 10.5
percent or 11 percent impairment of the right upper extremity. He explained that his impairment
rating was markedly lower than Dr. Bernstein’s impairment rating because Dr. Bernstein had
rated two diagnoses under the DBI method and added the impairment ratings. The DMA
referenced page 387 of the A.M.A., Guides, which directed that, if a patient had two significant
diagnoses, the examiner should use the diagnosis with the highest causally related impairment
for the impairment calculation. He also noted that Dr. Bernstein awarded additional impairment
ratings for pain, weakness, and loss of endurance and function which was not acceptable under
the sixth edition of the A.M.A., Guides. The DMA determined that appellant had reached
maximum medical improvement on June 17, 2016, the date of Dr. Bernstein’s evaluation.
By letter August 4, 2016, OWCP requested that appellant obtain a supplemental report
from Dr. Bernstein regarding the extent of his permanent impairment based on the physician’s
review of the DMA’s report.
In an August 19, 2016 letter, Dr. Bernstein reviewed the DMA’s report and disagreed
with his use of the ROM methodology to calculate appellant’s impairment rating. He maintained
that this methodology was inappropriate and inadequate as it failed to capture the degree of
appellant’s pain, difficulty, and impairment. Dr. Bernstein reiterated his prior finding that
appellant had 29 percent arm impairment and 24 percent whole body impairment.
The DMA, on September 20, 2016, reviewed Dr. Bernstein’s August 19, 2016 report. He
reiterated why his use of the ROM methodology to calculate appellant’s impairment rating was
more appropriate under the A.M.A., Guides. The DMA also restated why Dr. Bernstein’s
impairment rating was not acceptable under the A.M.A., Guides.
By decision dated October 4, 2016, OWCP granted appellant a schedule award for 11
percent permanent impairment of the right upper extremity, based on the opinion of the DMA.
The period of the award ran from June 18, 2016 to February 13, 2017.3
In an appeal request form and letter received on November 4, 2016, appellant requested
reconsideration.
By decision dated February 2, 2017, OWCP denied modification of the October 4, 2016
decision. It found that the weight of the medical evidence remained with the DMA’s opinion.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.4 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
3

On November 30, 2016 appellant accepted a lump-sum payment of the schedule award.

4

See 20 C.F.R. §§ 1.1-1.4.

3

use of specified members, functions, and organs of the body.5 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted A.M.A., Guides as the appropriate standard for evaluating schedule
losses.6
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).7 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.8
ANALYSIS
The issue on appeal is whether appellant has more than 11 percent permanent impairment
of the right upper extremity, for which he previously received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation had been followed regarding the proper use of the DBI or ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.9
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.10 In T.H., the Board concluded that OWCP physicians
were at odds over the proper methodology for rating upper extremity impairment, having
observed attending physicians, evaluating physicians, second opinion physicians, impartial
5

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
6

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (March 2017).
8

Isidoro Rivera, 12 ECAB 348 (1961).

9

T.H., Docket No. 14-0943 (issued November 25, 2016).

10

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

4

medical examiners, and DMAs use both DBI and ROM methodologies interchangeably without
any consistent basis. Furthermore, the Board observed that physicians interchangeably cite to
language in the first printing or the second printing when justifying use of either ROM or DBI
methodology. Because OWCP’s own physicians are inconsistent in the application of the
A.M.A., Guides, the Board found that OWCP could no longer ensure consistent results and equal
justice under the law for all claimants.11
In order to ensure consistent results and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the February 2, 2017 decision. Utilizing a
consistent method for calculating permanent impairment for upper extremities applied uniformly,
and after such other development as may be deemed necessary, OWCP shall issue a de novo
decision on appellant’s claim for an upper extremity schedule award.
On appeal appellant contends that the medical opinion of OWCP’s DMA lacks probative
value and cannot carry the weight of the medical evidence. As set forth above, the case is not in
posture for decision and will be remanded for additional action.
CONCLUSION
The Board finds that the case is not in posture for decision.

11

Supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the February 2, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: October 25, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

